Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10820774 in view of MacGregor (US 4875246). Although the claims at issue are not identical, they are not patentably distinct from each other.
The application claims are broader in at least one aspect and also recite additional features not claimed in the patent claim.
The patent claim 1 and application claim 1 have been reproduced below in a side-by-side arrangement with differences emphasized with boldface text.
Patent No. US 10,820,774
Claim 1
Application 16/332,283
Claim 1
A wet-cleaning appliance (1), in particular a wet mop, having a cleaning roller (2) mounted so that it can rotate around a roller axis (3), and a roller cover (4) that at least partially encloses the cleaning roller (2) in a circumferential direction, which has at least one displaceable covering element (5) for optionally closing and/or releasing an opening region (6) of the roller cover (4), wherein the displaceable covering element (5) is coupled with the cleaning roller (2) by a gear mechanism (7), in particular a toothed gear mechanism, in such a way that the cleaning roller (2) can be displaced by displacing the covering element (5), or the covering element (5) can be displaced by displacing the cleaning roller (2), wherein the covering element (5) is displaceable in a circumferential direction of the cleaning roller (2) around a covering axis (8), and wherein the covering element is displaceable in a direction coaxial to the circumferential surface of the cleaning roller
has a storage volume-providing collecting unit (8), in particular a collecting vessel, for collecting liquid remaining behind inside of the roller cover (4).


Regarding the broadening aspect of application claim 1, the above comparison between the patent claim and the application claim highlights which elements have been excluded in the presentation of the application claim. Thus, it is apparent, that the patent claim 1 includes features that are not in application claim 1.
Following the rationale in In re Goodman cited above, where applicant has been once granted a patent containing a claim for the specific of narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Since application claim 1 is anticipated by patent claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 1 is obvious over patent claim 1.
additional features recited in application claim 1, patent claim 1 fails to recite the storage volume-providing collecting unit, in particular a collecting vessel, for collecting liquid remaining behind inside of the roller cover.
	MacGregor (see Figures 1-6; Col 2 lines 49 – Col 3 lines 69) teaches storage volume-providing collecting unit (liquid waste container 22), in particular a collecting vessel, for collecting liquid remaining behind inside of the roller cover (handle assembly 14). 
	Since Patent No. 10,820,774 discloses wet cleaning appliance with a displaceable roller cover that partially encloses the roller cover, and MacGregor teaches a liquid collecting unit for a wet cleaning appliance for collecting dirty water. It would have been obvious before the effective filing date to a person having ordinary skill in the art to manufacture the displaceable roller cover of Patent No. 10,820,774 with a collector unit to as taught by MacGregor for the purpose of catching residual water from the roller cover. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: covering element  in claim 1 , and its dependent claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "the end side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 depends from claim 7 and fails to cure the deficiency thereof.  Accordingly, claim 8 is likewise indefinite.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “displaced relative to the roller axis by a least 130”, and the claim also recites " which is the narrower statement of the range/limitation.  The claim are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azevedo Ramos (WO 2010028464 A1) hereinafter Azevedo .
Regarding claim 1, Azevedo  teaches (Figures 1-5; Col 3 lines 5 -20 – Col 4 lines 1-11) cleaning roller (paint roller 3) mounted so that it can rotate around a roller axis (axle 18) and a roller cover (movable protection cover 4) that at least partially encloses the cleaning roller (3) in a circumferential direction, which has at least one displaceable covering element (cover 2) for optionally closing and/or opening an opening region of the roller cover wherein the displaceable covering element has a storage volume-providing collecting unit (reservoir 9), in particular a collecting vessel, for collecting liquid remaining behind inside of the roller cover.
For claim 3, Azevedo teaches (Figures 1-5; Col 3 lines 5 -20 – Col 4 lines 1-11) the collecting unit (reservoir 9) is capable of holding a small quantity of liquid, including below 30 ml.  Note the broadest reasonable interpretation of claim 3 is not limited to a unit that holds a maximum of 30 ml.  Rather, the claim can be interpreted to cover a collecting unit that can hold a quantity of liquid smaller than 30 ml, or can hold a 30 ml quantity of liquid.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,4-6,9 are rejected under 35 U.S.C. 103 as being unpatentable over Azevedo Ramos (WO 2010028464 A1), hereinafter Azevedo as applied to claim 1 above, and further in view of MacGregor (US 4875246).


MacGregor teaches (Figures 3-6; Col 2 lines 49 – Col 3 lines 69) collecting unit (liquid waste container 22) is arranged offset radially inward on an inner wall of the covering element facing the cleaning roller (roller assembly 12) for the purpose of collecting liquid removed along the longitudinal axis of roller.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the collecting unit 9 of Azevedo to instead be configured along the longitudinal axis, as shown in MacGregor, for the purpose of collecting the excess liquid along the longitudinal axis of the roller.  
For claim 4, the modified Azevedo (Azevedo in view of MacGregor hereinafter) shows an opening of the storage volume in an opening direction of the roller cover (see MacGregor’s edge 62)
For claim 5, the modified Azevedo provides the collecting unit along the entire longitudinal extension of the covering element (see MacGregor, at least FIG. 2)
For claim 6, the modified Azevedo has the collecting unit extending over an angular section between 30 and 90 degrees (see MacGregor, at least FIG. 3 including the edge 62 to the wall 58), noting that the claimed broad range of 30-90 degrees is not a precise measurement.
For claim 9, the modified Azevedo shows a drainage opening (64) and plug (66) of the storage volume which has the capability of being connected with a collecting tank.  The liquid could be removed by rotating or lifting the modified Azevedo such that the opening of the drain 64 is positioned in the vertical-lowest position, thereby facilitating the drainage of liquid from the collecting unit.  Note, the broadest reasonable interpretation of claim 9 does not require the colleting tank.  
10 is rejected under 35 U.S.C. 103 as being unpatentable over Azevedo Ramos (WO 2010028464 A1) hereinafter Azevedo as applied to claim 1 above, and further in view of Lee (20150107038).
Regarding claim 10, Azevedo teaches (Figures 1-5; Col 3 lines 5 -20 – Col 4 lines 1-11) all of the elements of the current invention as stated above expect the covering element can be displaced relative to the roller axis by at least 130, preferably by 135° to 180. 
Lee teaches (Figures 3 and 8; Paragraph (0029)) the covering element (rotary cover 40) can be displaced relative to the roller axis by at least 130, preferably by 135° to 180 for the purpose of providing a large coverage around the roller.
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Azevedo in view of Lee so that liquid collected in the collecting unit can be transferred into the collecting tank. This ensures that the roller will be provided with additional coverage protection.
Examiner Note
 Regarding claims 7 and 8, which has been rejected under 35 U.S.C. §112(b): Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390.  The examiner can normally be reached on Monday- Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 5712726460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH AKYAA FORDJOUR/            Examiner, Art Unit 4171                                                                                                                                                                                            


/RICHARD A EDGAR/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723